_ fo a f ' internal_revenue_service appeals_office ‘4 ‘reteese nuvnber mee dete dec-4 ‘ the organization certified mall dear - eo department of the treasury taxpayer_identification_number person to contact - -finded uil -501 we considered your appeal of the adverse action proposed by the director exempt organizatloris rulings and agréements this is our final_determination that you do not qualify for exemption from federal income tax-ufder internal_revenue_code the code sec_601 as an organization described in séection c of the code our adverse determination was made for the following reason s since your incorporation you mainly provided énitity during the initial years of your operation training to employees of a for-profit ‘automotive you then sold your assets to a related for- the sale of assets and you profit entity you provided only two grants to oharities after conducted no other activities afterwards the sale of your assets to a related for-profit entity served to the inurement of its owners who represent the majority of your governing body because the terms of the agreement favored the buyer your continuation of monthly payments to a related for-profit entity for its administrative services fee while you carry no activity to further the purposes of section c of the code serves non-exempt purposés e because a lack of charitable or educational program s within the meaning of sec_501 and a substantial amount of your assets are used for private interest you are not - operated exolusively for exempt purposes desoribed in sec_601 0x3 of the code pe bo for the tax periods stated in the you are required to file federal_income_tax returns on forms heading-of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov please show your employer_identification_number on all returns you file and in all correspondence with internal_revenue_service you have waived your right fo contest this determination under the dectaratory judgment provisions of sec_7428 of the code you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse legally correct_tax determination or extend the time fixed by law that you have to file petition in a united_states court the taxpayer_advocate can however see thal a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information o s if you have any questions about this lette xlease contact the person whose name and telephone number are shown in the heading of this fetter sincerely yours appeals team manager enclosure department of the treasury internal_revenue_service washington d c date date legend m name of organization b name of for-profit c name of exempt_organization d original name of m e name of m after first amendment f name of m after second amendment g name of company h name of company c number of shares d dollar_figureamount j samount x name of state y name of state date date date date date date date date date date date date date date dear applicant contact person identification_number contact number fax number employer_identification_number vil letter cg cataloaa numher 4762nw we have considered your here after m’s application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that m does not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue sec_1 does m qualify for exemption under sec_501 of the internal_revenue_code no for the reasons outlined below if upon appeal m is granted exemption under c should exemption be granted retroactively to m's formation date no for the reasons stated below facts c was formed in x on date c's purposes as stated in the articles of incorporation include to develop and deliver educational courses and programs to public and private organizations to enhance the competitiveness of the automotive service workforce to establish and maintain world class standards in education and training for the automotive service industry and to engage in research_and_development activities that will benefit automotive service education to act as a liaison between public education and private industry and thereby benefit the motoring public c applied for and received exempt status under sec_501 of the code on date c formed d m’s prior name as a corporation in y on date c merged into d on date with d being the surviving corporation c then ceased to exist d’s m’s purposes are similar to c’s and include a to develop and deliver training and instruction to individuals to maintain and improve their skills and abilities as automotive service technicians b to establish and maintain world class standards in the instruction and training of automotive service technicians and to engage in research_and_development to further that end letter cg catalaa numher 47630w c to promote economic development and employment opportunities by providing instruction and training programs thereby helping automotive service technicians better themselves and society d to provide facilities equipment and a faculty of qualified trainers and instructors to carry on the training and instruction of automotive service technicians e to engage in such other activities in the interest of education as may be possible and do every act appropriate or necessary to carry out any of the foregoing objectives '_ f to seek and accept gifts grants and other support from individuals organizations foundations and others and to charge fees and tuition for carrying out the purposes of the corporation as described herein d did not apply for a new employer_identification_number ein nor did d apply for exemption d continued to use the ein of c d filed amended articles of incorporation in y to change its name to e on date subsequently name change amendments were filed to change the name from e applications for certificates of authority of a foreign_corporation to transact business in x were also filed at different periods to f and then to m your current name on date during m's first two years of operation as c d e and f revenue was funding under an educational service_contract with g a for profit automotive company m subsequently launched a development program for an online associate degree program for automotive technician instructors and technicians this was licensed by the x department of education however only a few students enrolled in the program and the program was closed later g decided to provide training in house and hired m’s employees which then ended m's contract with g subsequently m sought to expand training in fleets under a contract with h another for profit automotive company since course enrollment in this was low this contract was also cancelled the ensuing economic decline resulted in a financial crisis and m was to discontinue operations unless a different business model was found a little more than two years after you were formed m turned to the intemet as a training tool because there was no nationally recognized internet training for automotive service technicians m realized this could not be pursued without significant capital infusion grants would typically be not available for these purposes and the activity could be unrelated to m’s exempt_purpose and would need to be conducted by a for-profit entity b was incorporated as a for-profit corporation in state y on date approximately two and one-half years after m’s formation to pursue development of internet based training modules for training technicians b the for-profit and m shared personnel pursuant to a management services agreement and b made payments to m under this agreement in cash and b’s stock the value of b’s stock was valued by the officers of b at a value of betweendollar_figure per share approximately four years after formation m which anddollar_figure letter cg was then known as f entered into an asset purchase agreement pursuant to this asset purchase agreement m transferred all its assets including contracts and other automotive related businesses and accounts_receivable in exchange for c shares of b's common_stock the common_stock of b was valued by b’s owners at dollar_figure accounts_receivable were transferred at book_value and fixed assets were transferred at book_value a majority of the stockholders of b were the officers and directors of mand received’ of the shares of stock of b er share approximately two years after b’s formation a stock_redemption agreement was entered into whereby b agreed to purchase all its shares held by m then known as f for a total sum of dollar_figured the agreement provided for big_number shares to be purchased by b each month at a price of dollar_figure ‘share the stock_redemption agreement included provisions to allow b to stop buying back its shares if it did not have sufficient cash_flow to do so approximately five years after the stock_redemption a service_contract with g which was b's major source_of_income expired and b was unable to meet its obligations stock_redemption agreement was amended to cease payments until such time as b would have sufficient cash_flow to continue payments b had paid approximately of dollar_figured the stock_redemption agreement re-commenced two years later at a lower rate of big_number shares per month the following the sale of assets m had no activities for the next five years m's only activity during this five year period was to hold the cash and stock received from b m states its current activity consists of using the cash proceeds generated by the asset sale and future investment_income to make grants to select tax-exempt entities with an educational emphasis primarily in the automotive technical education area at the end of the five year period two distributions were made to charitable organizations no other charitable distributions have been made m also has an administrative services agreement with b by which m pays the sum of dollar_figurej per month for services provided to it by b the most recent copy of the agreement which is signed on behalf of m by its officers who are also stockholders of b indicates b provides accounting and financial services grant management services maintenance and security of historical and official business etc collectively known as administrative services financial data provided by m indicates all of revenue for the three years prior to filing for exemption was from investment_income all expenses were for administrative accounting and other services provided by b under the administrative services agreement law letter cg cat aloa numher 47630w sec_501 exempts corporations and any community chest fund or foundation organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_a_-1 defines a private_shareholder_or_individual as those persons having a personal and private interest in the activities of an organization in general a private_shareholder_or_individual is considered an insider with respect to the exempt_organization sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1ii of the regulations states that an organization is not operated exclusively for one or more exempt_purpose unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it a disqualified_person is defined in sec_53_4958-3 as a person in a position to exercise substantial influence over the affairs of the organization at anytime during the five-year period before the benefit transaction in question occurred family members and entities controlled by the disqualified_person are also considered disqualified persons revrul_67_5 1967_1_cb_123 a foundation controlled by the creator's family operated to enable the creator and his family to engage in financial activities which are beneficial to them but detrimental to the foundation resulted in the foundation's ownership of non-income-producing assets which prevent its carrying on a charitable program commensurate in scope with its financial resources it was held that letter cg mee dh 8m ee sara nes the foundation is operated for a substantial non-exempt purpose and serves the private interests of the creator and his family and therefore is not entitled to exemption from federal_income_tax under sec_501 of the intemal revenue code of revrul_67_390 1967_2_cb_179 states that an exempt_organization incorporated under the laws of one state and then reincorporated under the laws of another state with no change in its purposes has created a new legal entity and that each new entity must establish its exemption in accordance with sec_1_501_a_-1 of the income_tax regulations revrul_76_91 1976_1_cb_150 held that the purchase in a transaction not at arm's length of all of the assets of a profit-making hospital by a nonprofit_hospital corporation at a price that includes the value of intangible assets determined by the capitalization of excess eamings formula does not result in the inurement of the hospital's net_earnings to the benefit of any private_shareholder_or_individual or serve a private interest precluding exemption under sec_501 of the code revrul_76_441 1976_2_cb_147 held that an otherwise qualifying nonprofit organization that purchases or leases at fair_market_value the assets of a former for - profit school and employs the former owners who are not related to the current directors at salaries commensurate with their responsibilities is operated exclusively for educational and charitable purposes an organization that takes over a school's assets and its liabilities which exceed the value of the assets and include notes owed to the former owners and current directors of the school is serving the directors’ private interests and is not operated exclusively for educational and charitable purposes for an organization claiming the benefits of sec_501 exemption is a privilege a matter of grace rather than right 470_f2d_849 10th cir cert_denied 414_us_864 the applicant for tax exempt status under sec_501 has the burden of showing it comes squarely within the terms of the law conferring the benefit sought 30_tc_1151 the petitioner in 71_tc_1067 conducted training seminars and lectures in the area of intrapersonal awareness such activities were conducted under licensing arrangements with various for-profit corporations the licensing agreements were conditioned on the petitioner maintaining tax exempt status the petitioner argued that it had no commercial purpose of its own and that its payments to the for-profits were just ordinary and necessary business_expenses the court did not agree the question for the court was not whether the payments made to the for-profit were excessive but whether it benefited substantially from the operation of the applicant the court determined that there was a substantial private benefit because the applicant was simply the instrument to subsidize the for-profit corporations and not vice versa and had letter cg meet men nee no life independent of those corporations in john marshall law school and john marshall university v united_states ct_cl the court held that personal expenses paid on behalf of the family controlling a law school were not part of reasonable_compensation the plaintiff argued that if these payments had been included in salary the salary still would be reasonable however the court said the expenses were not paid as additional salary or treated as compensation on the corporate books instead they were paid at the insider's discretion he was free to make personal_use of the corporate funds for himself and family when and if he chose to do so the court upheld the commissioner in the revocation of the school's exempt status based on inurement in 765_f2d_1387 the court in affirming a tax_court decision stated as follows the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for- profit organization benefits substantially from the operation of the church in short the purpose and objective to which the income of the church is devoted is the ultimate test in determining whether it is operated exclusively for an exempt_purpose 58_f3d_401 9th cir the organization's purpose was to provide affordable housing for low income and handicapped persons - the organization entered into an agreement with a for-profit partnership to participate in a project whereby the for-profit's property would be exempt from property_tax as part of the agreement the for-profit loaned money to the exempt_organization to buy an interest in and become a general_partner part of the property_tax savings was to go to the general_partnership to keep rents low and part to the exempt_organization for its charitable purposes the court ruled that even though the tax reductions were to be letter cg used exclusively to make rents affordable private_inurement was present federal_income_tax advantages and property_tax reductions resulted in inurement at least indirectly to the benefit of the non-exempt partners two of whom were insiders with respect to the exempt entity because their partnerships were relieved of maintaining rents at a level sufficient to cover operating_expenses that would otherwise have to be paid out of partnership capital m is not described in sec_501 because m is not operated exclusively for sec_501 c exempt purposes specifically the facts indicate that m’s operations included the sale of all its assets to a for-profit entity in which the directors of m were -majority stockholders this resulted in inurement to them in addition m's initial operations were focused primarily on providing training to employees of g and h for- profit organizations based on contracts entered into with them for services this application of law arrangement resulted in private benefit to g and h consist primarily of making monthly payments to b for administrative services and those payments result directly in private benefit to b and indirectly as inurement to your common board members thus far your charitable operations have been insignificant and limited to a mere two distributions over years of operation finally your current operations m is not described in sec_1_501_c_3_-1 of the regulations because m fails the operational_test m’s activities further the private interests of g h and b and also result in inurement to m’s directors m is not as described in sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of your activities further the private interests of g h and b m is not as described in sec_1_501_c_3_-1 of the regulations because by _ selling all of m’s assets and employees and contracts to b a for-profit in which m's directors were majority stockholders earnings inured to the benefit of m’s directors m is also not as described in sec_1_501_c_3_-1ii of the regulations because your activities further the private interests of g h and also the private interests of the directors of m who are also the stockholders of b like the organization in revrul_67_390 m’s incorporation created a new entity the merger of c into m then known as d with d being the survivor resulted in c ceasing to exist application_for exemption was therefore not filed timely more than ten years later m applied for a new ein and for exemption m's m is like the organization in revrul_67_5 after selling its assets to the for- profit b and receiving cash and b stock in return the funds were kept unused for approximately five years payments were received at regular intervals under the stock_redemption agreement from b these funds were accumulated and not used for any charitable purpose at the end of the five year period two disbursements were made the value of the stock of b was determined by the directors the directors also valued the assets sold at book_value plus independent appraisal of fair_market_value owned assets that produced little or no income and did not carry on a charitable program m’s activities were detrimental to itself m no attempt was made to secure an like the organization in est hawaii m's initial operations were aimed exclusively at providing training for employees of g and h per service contracts entered into with them resulting in private benefit to these for-profit organizations no other educational activities were conducted and therefore m had no life independent of g and h letter cg catalog number 47630w as in john marshall law school and john marshall university v united_states supra the issue is not if the insider provides goods and services of commensurate value to the organization but the fact they are in position to exercise control_over the organization and use the assets as if they were their own by using them at will rather than in a fiduciary capacity the transfer of assets was enabled in part because the owners of b were current and or past board members of m the owners of b are disqualified persons of m per sec_53 by virtue of being past and current members of m's board these individuals were able to exercise control_over m by taking m’s assets for their own purposes more evidence of control occurred when the stock_redemption agreement was suspended by b and approved by m's board members when the agreement restarted after two years a lesser amount was accepted and further benefitted b by transferring the assets employees and contracts to b and freely using these assets for the benefit of b inurement occurred similar to the organization in church by mail inc v commissioner the dual control enables the directors as stockholders of b to profit from the use of the assets of m you are not like the organization in revrul_76_91 because you too are the party to transactions which were not arms length where the value of assets were arbitrarily determined by the board_of directors with no appraisal and those transactions resulted in inurement the creation of b by m's directors is similar to the second scenario of revrul_76_441 supra because m's transactions serve directors private interests and m is not operated exclusively for exempt purposes after incorporating m simply merged with c used its ein number and continued the same operations no application_for exemption was submitted for more than ten years operations were continued by m m’s activities were conducted under the ein of an entity that had ceased to exist in addition m conducted no activities for several years the assets were sold and stock and cash received were held by m during this period m made two charitable distributions in only one of those years and subsequently you have not shown that you are operating exclusively for a c purposes therefore m is like the organizations in christian echoes national ministry inc v united_states and nelson v commissioner supra because m has failed to show it meets the requirements of exemption you are like housing pioneers inc v commissioner because b was relieved of the time and expense of procuring its own service contracts and employees b received fixed assets service contracts and a regular source of funds from m _ applicant’s position letter cg m's position included the following in pertinent part e e e mwas a commercial training organization with focus on a single customer g who provided substantially_all of the revenue it was due to the inability to raise capital as an exempt_organization that the decision to convert to a for-profit - corporation was made with the officers and directors being the majority shareholders and the transfer sale of the assets were effected after a pre- submission conference m learned a favorable ruling would not be issued on converting m to a for-profit the asset transfer between m and b did not serve private interests of the board members and owners of b because the assets were exchanged for shares of common_stock of equal or greater than fair_market_value and therefore the sale of assets should not jeopardize the organization’s exempt status it is not uncommon for a tax exempt_organization to sell assets related to a program activity because the organization no longer wishes to engage in that activity and that sometimes those assets are sold to one or more individuals who are officers or to a for profit entity revrul_76_441 tam and revrul_67_5 were cited m concluded the assets were exchanged for shares of common_stock of equal or greater fair_market_value at the time of the exchange the asset transfer did not serve the private interests of the board_of directors and owners of b based on the foregoing the sale of assets should not jeopardize m's exempt status _ service response to applicant’s position as noted in m’s response m originally intended to convert what it believed was an existing 501_c_3_organization to a for profit corporation in doing so m sold its assets to a related for profit corporation b the board members of m were also the shareholders of b the decision to sell m’s assets to b was therefore not an arms length transaction the value of the stock was determined by the same individuals the value of the assets was also determined by the same individual no independent _ appraisal was made as shareholders of b the individuals were in a position to use the assets for personal gain in addition the payments under the stock_redemption agreement were restructured to benefit b based on its revenue stream in fact no payments were made after the first few years and when payments resumed payments were at a much lower rate m’s structuring of transactions resulted in private benefit to b and inurement to m’s board members who are also majority shareholders of b the benefits received by b were substantial b received assets in exchange for stock the question is not whether the amount was fair or excessive but whether b benefitted substantially from the transaction b received fixed assets service contracts and letter cg accounts receivables along with employees from m the benefits received by b were more than incidental and m was the instrument to subsidize b conclusion based on the above facts and law we conclude ' m does not qualify for exemption under sec_501 of the code because m fails the operational_test for three reasons any one of which standing alone precludes exemption one m’s operations as initially conducted served the private benefit of g and h two m’s operations served the private benefit of b and additionally resulted in inurement to m’s directors who are also majority shareholders of b stock and three m's charitable operations have been insubstantial and limited to only two charitable distributions during the last six plus years if upon appeal m is granted exemption the facts clearly show m’s past operations provided benefit to private interests and inurement to its directors therefore m should not be granted exemption retroactive to its formation date exemption if granted upon appeal should only be prospectively you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal the statement of facts item must be accompanied by the following declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to _ the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be letter cg maken dann beh nw amr nts included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power of attomey all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if letter cg catalan numhar if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication letter cg cataloaa mumher 476272nww
